DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 18-24 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Klaauw (US 2004/0226967) herein referred to as Klaauw in view of Baker (US 6,832,487).
Regarding claim 16, Klaauw discloses (a) a beverage container (FIG 2, element 27) containing a liquid beverage to be dispensed,
(b) a pressure line (FIG 2, line between element 36 and 27), including an outlet releasably connected to the container with a connector providing fluid communication between the interior of the container and a source of pressurized gas to pressurize the container,  
(c) an at least partially flexible, beverage dispensing line (FIG 2, element 28), comprising an inlet end and an outlet end, the inlet end including a dispensing line connector (Paragraph [0014]) stably coupling said inlet end to the pressurized container providing fluid communication between the liquid contained in the container and the outlet end of the dispensing line, 
(d) a compartment (FIG 2, element 25) comprising refrigerating device (FIG 2, element 34) and containing said container (FIG 2, element 27);
(e) an elongated tapping column (FIG 2, element 30) comprising a fixed end fixed to the top surface of the compartment and comprising an elongated inner channel extending from the fixed end to a top end of the elongated tapping column and providing fluid communication between the interior of the compartment and a tapping valve element (FIG 2, element 32) located at or adjacent to the top end of the elongated tapping column, the elongated inner channel comprising a substantially circularly-shaped cross-section and configured to receive the beverage dispensing line and the dispensing line connector through an entire length of the elongated inner channel, said tapping valve element configured to receive a portion of the outlet end of the dispensing line and controls the flow of liquid therethrough, wherein the largest diameter of the dispensing line is smaller than any diameter, of the elongated channel (FIG 2, element 28 and 30) such that the dispensing line can be introduced from the top end of the elongated tapping column down through the channel and into the compartment where it can be connected to the container. 
But is silent on the dispensing line connector is smaller than a smallest diameter of the elongated channel, wherein the dispensing line connector comprise at least one of: a bayonet, a threaded nut, a pin, preferably with a safety feature, a resilient snap-fit.
Baker teaches the dispensing line connector is smaller than a smallest diameter of the elongated channel (FIG 1A, end of element 30 connected to element 12; Col 4, lines 25-40). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Klaauw with a connecting device as taught by Baker in order to provide a means to connect the product flow line through the dispenser gas inlet and into the dispenser housing to connect the product package.
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Regarding claims 18 and 31, Klaauw discloses wherein the inlet end of the dispensing tube including the connecting device can be introduced from the tapping column top end, through the tapping valve element held in open position, all the way down to the compartment (FIG 10 shows the assembled and disassembled valve which makes clear that the dispensing line and connector may be introduced first through element 97). 
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Regarding claims 19 and 32, Klaauw discloses wherein the channel of the tapping column comprises an opening (FIG 2, opening is in the end of element 35 where element 28 is present near element 29) located upstream from the valve element, said opening allowing the inlet end of the dispensing line, including the dispensing line connector, to be driven through the channel down into the compartment and the outlet end of the dispensing tube to be introduced into the valve element.
Please note, the claim above includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  MPEP 2113.

Regarding claim 20, Klaauw discloses where the pressure line comprises a pressure line connector for coupling the pressure line to the interior of the container, and wherein both dispensing line (Paragraph [0014]) and pressure line connector  and (FIG 1, element 11 and 12) are connectable to the container through a receiving portion of a connecting device (FIG 1, element 10) fixed to the mouth of the container and suitable for bringing in fluid communication corresponding portions of the interior of the container with the dispensing line and pressure line, respectively.

Regarding claim 21, Klaauw discloses wherein the valve element is a pinch valve (FIG 9 and 10) and a portion of the outlet end of the dispensing line to be engaged in said pinch-valve is flexible.

Regarding claim 22, Klaauw discloses wherein the valve is made of two elements: a first valve element (FIG 1, element 97) mounted on the column and a second, co-element (FIG 1, element 105) mounted at the outlet portion of the dispensing line and suitable, when engaged therein, for collaborating with the first valve element to control the flow of liquid through the dispensing line.

Regarding claim 23, Klaauw discloses wherein the beverage to be dispensed and contained in the container is beer (Paragraph [0002], line 4), carbonated malt based beverages, or cider.

Regarding claim 24, Klaauw discloses wherein the source of pressurized gas is a pressurized gas bottle (FIG 2, element 36) located within the compartment.

Regarding claim 33, Klaauw discloses wherein both the connectors of the dispensing line (Paragraph [0014]) and the pressure line (FIG 1, element 11 and 12) are connectable to the container through a receiving portion of a connecting device (FIG 1, element 10) fixed to the mouth of the container and suitable for bringing in fluid communication corresponding portions of the interior of the container with the dispensing line and pressure line, respectively.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Klaauw  in view of Baker as applied to claim 16 above, and further in view of and Haskayne (WO 2009/115928).
Regarding claim 2, Klaauw substantially discloses the apparatus as claimed above but is silent on wherein the dispensing line connector comprise at least one of: a bayonet, a threaded nut, a pin, preferably with a safety feature, a resilient snap-fit.
Haskayne teaches a snap-fit (FIG 9c, element 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Klaauw with a snap fit as taught by Haskayne in order to provide a snap fitting that a consumer cannot remove.

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

The applicant argues on pages 13, “Baker does not provide the skilled person with any teaching in regard to allowing a new gas-driven container to be installed into a dispensing apparatus in a more comfortable way. In particular, all elements of the dispensing device of Baker are reachable to a person standing in front of the device, without having to crouch down. It follows that inserting a dispensing tube bottom-up or top-down makes no difference in comfort in installing the product package into the device of Baker, since both operations can be carried out standing in front of the dispensing device. As such, persons of ordinary skill in the art would not seek in Baker, nor would they find without the use of hindsight, a solution for installing a new container in its dispensing position in a more comfortable way than in the dispensing device of Van Der Klaauw.”
This argument is not persuasive. Specifically, as Baker is not being used to modify Van Der Klaauw with a container. See rejection of claim 16 above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., installing a dispensing container in a comfortable way) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754